MEMORANDUM OPINION
                                          No. 04-12-00070-CR

                                       IN RE Larry M. CANTU

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 29, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

           On February 2, 2012, relator Larry M. Cantu filed a petition for writ of mandamus,

complaining the trial court failed to rule on his various requests for records. However, on

October 21, 2011 relator was convicted of aggravated robbery, and no appeal was taken to this

court.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2011); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910



1
  This proceeding arises out of Cause No. 2010-CR-9404, styled State of Texas v. Larry M. Cantu, in the 144th
Judicial District Court, Bexar County, Texas, the Honorable Angus K. McGinty presiding.
                                                                                 04-12-00070-CR


S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                              PER CURIAM


DO NOT PUBLISH




                                               -2-